Order entered February 15, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01217-CV

                                SONYA WILLIAMS, Appellant

                                                 V.

                              ALLY FINANCIAL INC., Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-10646

                                             ORDER
       By postcard dated November 30, 2018, we notified appellant that the deadline for filing

her brief had expired and directed her to file the brief within ten days. The postcard, however,

was sent in error. While the clerk's record had been filed October 18, 2018, the reporter had only

informed the Court that no record existed the day before our notice was sent. See TEX. R. APP. P.

38.6(a).

       Although the reporter's letter triggered the briefing deadline, appellant has not filed her

brief. See id. Accordingly, we ORDER appellant to file her brief no later than March 1, 2019.

We caution appellant that failure to file the brief, or an extension motion, may result in dismissal

of the appeal without further notice. See id. 38.8(a)(1), 42.3(b),(c).

                                                        /s/   ERIN A. NOWELL
                                                              JUSTICE